        Case 1:17-cv-08816-LTS-SLC Document 83 Filed 05/14/20 Page 1 of 2



UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK
-------------------------------------------------------x

ANDREW CHANG, on behalf of themselves,
FLSA Collective Plaintiffs and the Class, et al.,

                 Plaintiffs,

        -v-                                                    No. 17-CV-8816-LTS-SLC

PHILIPS BRYANT PARK LLC, d/b/a
BRYANT PARK LLC, et al.,

                 Defendants.

-------------------------------------------------------x

                                                     ORDER

                 In light of the COVID-19 pandemic, the Fairness Hearing scheduled for

Thursday, May 21, 2020, at 2:30 p.m. in the above-captioned matter will proceed

telephonically. To access the call, participants must dial 888-363-4734 and enter the access code

1527005, followed by the security code 2832. Call participants are directed to observe the

following rules:

                 1. Use a landline whenever possible.

                 2. Use a handset rather than a speakerphone.

                 3. All callers in to the line must identify themselves if asked to.

                 4. Identify yourself each time you speak.

                 5. Mute when you are not speaking to eliminate background noise.

                 6. Spell proper names.

                 Persons granted remote access to proceedings are reminded of the general

prohibition against photographing, recording, and rebroadcasting of court proceedings.

Violation of these prohibitions may result in sanctions, including removal of court issued media


CHANG - ORD SCHEDULING TELECONFERENCE FOR FAIRNESS HEARING.DOCX                   VERSION MAY 14, 2020   1
       Case 1:17-cv-08816-LTS-SLC Document 83 Filed 05/14/20 Page 2 of 2



credentials, restricted entry to future hearings, denial of entry to future hearings, or any other

sanctions deemed necessary by the court.


       SO ORDERED.

Dated: New York, New York
       May 14, 2020

                                                               _/s/ Laura Taylor Swain___
                                                               LAURA TAYLOR SWAIN
                                                               United States District Judge




CHANG - ORD SCHEDULING TELECONFERENCE FOR FAIRNESS HEARING.DOCX                   VERSION MAY 14, 2020   2
